Mast v DeSimone (2019 NY Slip Op 08287)





Mast v DeSimone


2019 NY Slip Op 08287


Decided on November 15, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 15, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, NEMOYER, CURRAN, AND TROUTMAN, JJ.


803 CA 18-01948

[*1]JAYME A. MAST, PLAINTIFF-APPELLANT,
vGERARD A. DESIMONE, DEFENDANT-RESPONDENT. (APPEAL NO. 1.) 


JOSEPH E. DIETRICH, III, WILLIAMSVILLE, MAGAVERN MAGAVERN GRIMM LLP, BUFFALO (EDWARD J. MARKARIAN OF COUNSEL), FOR PLAINTIFF-APPELLANT.
LAW OFFICES OF JOHN TROP, BUFFALO (TIFFANY D'ANGELO OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Paul Wojtaszek, J.), entered April 25, 2018. The order denied the motion of plaintiff to set aside a jury verdict. 
It is hereby ORDERED that said appeal is dismissed without costs.
Same memorandum as in Mast v DeSimone ([appeal No. 2] — AD3d — [Nov. 15, 2019] [4th Dept 2019]).
Entered: November 15, 2019
Mark W. Bennett
Clerk of the Court